    Case 2:19-cv-00892-WKW-SMD Document 16 Filed 08/31/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DEBRA SKANES,                          )
                                       )
             Plaintiff,                )
                                       )
                                       )
       v.                              )      CASE NO. 2:19-CV-892-WKW
                                       )                [WO]
CITIZENS AND SOUTHERN                  )
NATIONAL BANK,                         )
                                       )
             Defendant.                )

                                   ORDER

      Upon consideration of Plaintiff’s motion for summary judgment, to amend,

and to reopen this case (Doc. # 15), it is ORDERED that the motion is DENIED.

      DONE this 31st day of August, 2021.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
